USCA4 Appeal: 22-4065      Doc: 24         Filed: 08/09/2022    Pg: 1 of 4




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-4065


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        JABORI DIERE JONES, a/k/a Spunk,

                            Defendant - Appellant.



        Appeal from the United States District Court for the District of South Carolina, at
        Greenville. Henry M. Herlong, Jr., Senior District Judge. (6:15-cr-00786-HMH-1)


        Submitted: July 21, 2022                                          Decided: August 9, 2022


        Before MOTZ and AGEE, Circuit Judges, and TRAXLER, Senior Circuit Judge.


        Vacated and remanded by unpublished per curiam opinion.


        ON BRIEF: Erica M. Soderdahl, Assistant Federal Public Defender, OFFICE OF THE
        FEDERAL PUBLIC DEFENDER, Greenville, South Carolina, for Appellant. Corey F.
        Ellis, United States Attorney, Jamie Lea Schoen, Assistant United States Attorney,
        OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South Carolina, for
        Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-4065      Doc: 24         Filed: 08/09/2022     Pg: 2 of 4




        PER CURIAM:

               Jabori Diere Jones appeals the eight-month term of imprisonment imposed upon the

        revocation of his supervised release.      Jones contends that his sentence is plainly

        unreasonable because the district court failed to address his nonfrivolous mitigation

        arguments and adequately explain the reasons for the sentence. We vacate Jones’ sentence

        and remand for resentencing.

               “A district court has broad discretion when imposing a sentence upon revocation of

        supervised release.” United States v. Patterson, 957 F.3d 426, 436 (4th Cir. 2020). “We

        will affirm a revocation sentence if it is within the statutory maximum and is not plainly

        unreasonable.” United States v. Slappy, 872 F.3d 202, 207 (4th Cir. 2017) (internal

        quotation marks omitted).      To determine whether a revocation sentence is plainly

        unreasonable, we first determine whether the sentence is procedurally or substantively

        unreasonable, evaluating “the same procedural and substantive considerations that guide

        our review of original sentences” but taking “a more deferential appellate posture than we

        do when reviewing original sentences.” United States v. Padgett, 788 F.3d 370, 373 (4th

        Cir. 2015) (cleaned up).

               “A revocation sentence is procedurally reasonable if the district court adequately

        explains the chosen sentence after considering the Sentencing Guidelines’ nonbinding

        Chapter Seven policy statements and the applicable 18 U.S.C. § 3553(a) factors.” United

        States v. Coston, 964 F.3d 289, 297 (4th Cir. 2020) (internal quotation marks omitted); see

        18 U.S.C. § 3583(e) (listing sentencing factors applicable to revocation proceedings). “A

        court need not be as detailed or specific when imposing a revocation sentence as it must be

                                                    2
USCA4 Appeal: 22-4065       Doc: 24         Filed: 08/09/2022      Pg: 3 of 4




        when imposing a post-conviction sentence, but it still must provide a statement of reasons

        for the sentence imposed.” United States v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010)

        (internal quotation marks omitted). In doing so, a district court must, “at a minimum

        acknowledge[] its consideration of nonfrivolous arguments in favor of mitigation.”

        Patterson, 957 F.3d at 439; see United States v. Gibbs, 897 F.3d 199, 205 (4th Cir. 2018)

        (noting that district court must demonstrate that it “considered any potentially meritorious

        arguments raised by [the defendant] with regard to his sentencing” (cleaned up)).

               Here, the district court generally referenced its obligation to consider the policy

        statements in Chapter Seven of the United States Sentencing Guidelines Manual and the

        statutory factors under 18 U.S.C. § 3553(a) and 18 U.S.C. § 3583(e). However, the district

        court failed to address a majority of Jones’ mitigation arguments. See Patterson, 957 F.3d

        at 438-39; cf. United States v. Ross, 912 F.3d 740, 745 (4th Cir. 2019) (stating, in context

        of original sentencing, that “the district court cannot meet its responsibility through broadly

        referring to the § 3553(a) factors in lieu of addressing the parties’ non-frivolous

        arguments”).

               We decline the Government’s invitation to infer the district court’s consideration of

        Jones’ mitigation arguments from the hearing as a whole as the “district court’s reasons

        for” rejecting Jones’ arguments are not “clear from context.” See Thompson, 595 F.3d at

        547. The Government places significant weight on two questions the district court asked

        Jones before imposing the sentence; however, those questions related only to comments

        Jones made during his allocution, not to any of Jones’ various other mitigation arguments.

        The Government also relies heavily on the district court’s remarks that Jones would not

                                                      3
USCA4 Appeal: 22-4065      Doc: 24         Filed: 08/09/2022      Pg: 4 of 4




        comply with supervision even if imposed. Yet, the district court made these remarks after

        it had already imposed the sentence and only in response to Jones’ inquiry about whether

        an additional term of supervised release would be imposed. Thus, the district court’s

        remarks justified its decision to not impose supervised release, rather than the term of

        imprisonment the court chose. Therefore, the record provides inadequate assurance that

        the district court considered the mitigation arguments proffered by Jones and his counsel.

        The district court’s “failure to so much as mention [Jones’] arguments” violated our

        established minimum procedural requirements and renders the sentence plainly

        unreasonable. Patterson, 957 F.3d at 440; see Slappy, 872 F.3d at 210 (explaining that

        sentence is “plainly unreasonable” when “it runs afoul of clearly settled law” (cleaned up)).

        And because, on our review of the record, it remains “plausible the court may have imposed

        a lower sentence” had it expressly considered Jones’ mitigation arguments, we conclude

        that the error is not harmless. Patterson, 957 F.3d at 440.

               Accordingly, we vacate Jones’ sentence and remand for resentencing. We dispense

        with oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process. The

        mandate shall issue forthwith so that resentencing may proceed without delay.

                                                                      VACATED AND REMANDED




                                                     4